DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0055335 A1 (Wang).
	Wang discloses, referring primarily to figures 2-1 and 2-2, a circuit board (122) comprising a copper exposure region (122a), the copper exposure region being covered with a conductive ink (110) [claim 1], wherein the copper exposure region is located in a peripheral area of the circuit board (as shown in figure 2-1) [claim 2], wherein the copper exposure region includes comprises a plurality of sub-copper exposure regions located in the peripheral area of the circuit board, each sub-copper exposure region 
	Similarly, Wang discloses, a backlight module ([0037]), comprising a circuit board (122) configured to drive a light emitting device in the backlight module to emit light, wherein the circuit board comprises a copper exposure region (122a), the copper exposure region being is covered with a conductive ink (110) [claim 5].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US 2011/0156593 A1 .
	Wang discloses the claimed invention as described above except Wang does not mention a backplate or didoes. However, De Greef teaches using a backplate and diodes in a backlight module ([0019]-[0025]). Therefore, it would have been obvious, to one having ordinary skill in the art, to use a backplate and diodes in the invention of Wang as taught by De Greef. The motivation for doing so would have been to provide structure and voltage regulation.
	Thus the modified invention of Wang teaches wherein the backlight module comprises a backplate, the circuit board is positioned such that the copper exposure region of the circuit board faces an inner surface of the backplate and the conductive ink is brought into contact with the inner surface of the backplate [claim 6], wherein the light emitting device comprises a plurality of transient voltage suppression 
	Moreover, the modified invention of Wang teaches a display device (Wang [0017]), comprising the backlight module according to claim 5 (as described above) [claim 10], wherein the backlight module comprises a backplate, the circuit board is positioned such that the copper exposure region of the circuit board faces an inner surface of the backplate and the conductive ink is brought into contact with the inner surface of the backplate [claim 11], wherein the light emitting device comprises a plurality of transient voltage suppression diodes, the plurality of transient voltage suppression diodes are distributed on the circuit board at intervals [claim 12], wherein the circuit board is a strip flexible circuit board (Wang [0015]), and the circuit board and a plurality of light emitting devices distributed thereon constitute a stripe light emitting assembly (De Greef [0025]) [claim 13], wherein the copper exposure region at least comprises a sub-copper exposure region (Wang [0034]) at one end of the flexible circuit board, the subcopper exposure region is covered with the conductive ink [claim 14].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932.  The examiner can normally be reached on 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY C. NORRIS

Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847